861 F.2d 263Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Charles FELDER, Plaintiff-Appellant,v.C. Merritt PUMPHREY, Clerk of Court, Defendant-Appellee.
No. 88-6511.
United States Court of Appeals, Fourth Circuit.
Submitted July 26, 1988.Decided Sept. 23, 1988.

Charles Felder, appellant pro se.
John Joseph Curran, Jr., Attorney General, James Goldsborough Klair, Assistant Attorney General, Julia Melville Freit, Assistant Attorney General, Office of Attorney General of Maryland, for appellee.
Before K.K. HALL, MURNAGHAN, and SPROUSE, Circuit Judges.
PER CURIAM:


1
Charles Felder appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Felder v. Pumphrey, C/A No. 87-2316-JFM (D.Md. Dec. 17, 1987).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.